Order of fact finding and disposition, Family Court, New York County (Turret, F.C.J., at disposition; Eastman, F.C.J., at hearing and fact finding), entered May 1,1981, adjudicating respondent-appellant a juvenile delinquent upon a finding that he had committed acts which if done by an adult would constitute the crime of burglary in the third degree and which suspended judgment in contemplation of dismissal of the complaint and remanded respondent-appellant to the care and custody of his mother upon condition that he be supervised by the Harlem Interfaith Counselling Service, unanimously reversed, on the law, petition dismissed, order vacated and r.ecord expunged, without costs. As the Corporation Counsel candidly conceded, the record does not provide “a sufficient basis from which it may be inferred that appellant was on the premises to aid the co-respondent in the commission of his crime”. Concur — Sandler, J. P., Carro, Asch and Silverman, JJ.